DETAILED ACTION

1. This communication is in response to the request for continued examination filed on 09/24/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
  1a. Status of the claims: 
        
       Claims 1-16 are pending.


Response to Argument
2.As per claims 1-16, Applicant's arguments filed 9/24/2021 have been fully considered. They are convincing. A new rejection is made. 

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made.  

3a. Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Vijayrao et al. (hereinafter “Vijayrao”) (US 2016/0308686 A1), in  view of over  Enrique Salpico et al. (hereinafter “Enrique”) (US 2017/0195162 A1), in  view of over  RONGO et al. (hereinafter US 2015/0121470 A1), and further  in  view of over  Cohn et al. (hereinafter “Cohn”) (US 2012/0158161 A1).
 
Regarding claim 1, Vijayrao discloses  a multi-account configuration method of a home automation installation comprising at least one home automation device (Vijayrao discloses  home automation device 300 (Vijayrao, [0055]))  and at least one central control unit (Vijayrao discloses  a processor 802  (Vijayrao, [0088], Fig.8)), the method being executed by a management unit connected to the at least one home automation installation or by the at least one central control unit  (Vijayrao discloses  a communication  unit facilitates communication between automation devices (Vijayrao, [0055])) and comprising the following steps:    

      ii. selection of a user profile corresponding to the user in a users repository; or creation of a new user profile corresponding to the user in the case of an absence of a user profile in the users repository (Vijayrao discloses access of user to home automation device of  based on the user's social networking preferences  (the selection of user is made based on preferences ) (Vijayrao, [0015]));  
      iii. selection of a representative entity of the at least one home automation device in a representative entities repository; or creation of a new representative entity of the at least one home automation device in the case of an absence of a representative entity in the representative entities repository (Vijayrao discloses an object being associated with a device in a social network ( the object is interpreted by the examiner as a representative entity of the device) (Vijayrao, [0031])), wherein the representative entity is a data structure which represents a home automation device (Vijayrao discloses an object of a product (mobile device) being in   in database 220  (Vijayrao, [0038]) Fig.2); and   
      iv. selection of an association between the user profile and the representative entity in an associations repository (Vijayrao discloses the control of home device is in accordance with user’s preferences in the social network  ( the control being part of selecting the home device because one step of controlling the users device is chosen a device by identifying its object and the user’s preferences associated with the home device)(Vijayrao, [0026]))  and update of the at least one access attribute; or creation of a new association between the user profile and the  IN some embodiments, the user 401 can access the App 420 to configure permissions settings that can be utilized by the home automation device 410. In some embodiments, the permission settings can be used to control one or more home devices or add-on home devices (the user by accessing and configuring a device is also updating the permission settings (attributes) (Vijayrao, [0069])).

         Vijayrao does not disclose  i. reception of at least one configuration message from a user terminal and/or from the at least one central control unit; the at least one configuration message regarding at least one access attribute of a user to at least one home automation device of the installations, wherein the at least one access attribute is defined for each association between a representative entity and the user.  
  
         Enrique discloses   i. reception of at least one configuration message from a user terminal and/or from the at least one central control unit (Enrique discloses receiving  from a device a message requesting network configuration that includes identifier having network access of a device  (Enrique, [0033]-[0034])); the at least one configuration message regarding at least one access attribute of a user to at least one home automation device of the installations, wherein the at least one access attribute is defined for each association between a representative entity and the user (Enrique discloses a user profile  associated with the device access, where the device  receives a  message that is about DHCPACK sent a client device  (the DHCPACK  sent  is configuration installation) (Enrique, [0098])).  
 
        It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Enrique’s teachings with Vijayrao’s teachings. One skilled in the art would be motivated to combine them in order to determine efficiently with client device should receive a software installation by sending a configuration message to the client device that identifies the client device by its access parameters and by its user profiles.  

         Vijayrao in view of Enrique do not  disclose the at least one access attribute being assigned to the association between the user profile and the representative entity. 

the at least one access attribute being assigned to the association between the user profile and the representative entity (RONGO discloses in a home network permission to a (IOT) device being tied to the permission of the user to the device (RONGO, [0008])).

           It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate RONGO’s teachings with Vijayrao’s teachings in view of Enrique’s teachings. One skilled in the art would be motivated to combine them in order to make the access of IOT device secured by tying the permission to access a device tied to the device itself.     
         Vijayrao in view of Enrique in view of RONGO do not  disclose wherein  access to  multiple home automation installations is managed with a single account based on the at least one access attribute or wherein multiple access to at least one  home automation installation is managed with a single account based on the at least one access attribute.        

          Cohn discloses wherein  access to  multiple home automation installations is managed with a single account based on the at least one access attribute or wherein multiple access to at least one  home automation installation is managed with a single account based on the at least one access attribute ( multiple automation device configurations being controlled by an user subscriber  having user’s  account settings controlling the devices from a single platform ( the account settings are equated to account attributes) (Cohn, [0085]- [0086]) where the user having user setting is disclosed in [0046]).          
  
           It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Cohn’s teachings with Vijayrao’s teachings in view of Enrique’s teachings and in view of RONGO’s teachings. One skilled in the art would be motivated to combine them in order to control the configuration of automation devices by having a single point of access control  by doing so the access of the automation devices is more secured by avoiding too many people to have access to the automation devices.      

the configuration method according to claim 1, comprising a first step of creating a first association between at least one first user profile and at least one first representative entity of at least one device (Vijayrao discloses In some embodiments, the user 401 can access the App 420 to configure permissions settings that can be utilized by the home automation device 410. In some embodiments, the permission settings can be used to control one or more home devices or add-on home devices ( by setting to a home device a device owner’s preference association being created between the user and the home device) (Vijayrao, [0015])), at least one first access attribute being related to said first association and a second step of creating a second association between at least one second user and the first representative entity or a second representative entity comprising at least one device in common with the first representative entity; at least one second access attribute being related to said second association (Vijayrao discloses based on those permissions, the home automation device can automatically provide to a computing device of the guest user access to the high-speed wireless networking connection within the home at the moment the guest user enters the home ( by setting to a home device a device quest’s preference association being created between the user and the home device) (Vijayrao, [0015])).   

Regarding claim 5,  Vijayrao, Enrique, RONGO, and Cohn disclose the configuration method according to claim 1, wherein the at least one access attribute comprises at least one of the following elements: an ownership flag; an installation label; an access rights profile; or a default installation flag (Vijayrao discloses the device provides the particular user mobile device access to the MGbps wireless networking connection without prompting the particular user for a password, based on the particular user profile being included in a home user's permissions settings (Vijayrao, [0103])).     

Regarding claim 6, Vijayrao, Enrique, RONGO, and Cohn disclose the configuration method according to claim 5, wherein the access rights profile corresponds to a predefined access right profile and/or to a list of access rights on devices or groups of devices related to a representative entity (Vijayrao discloses the device provides the particular user mobile device access to the MGbps wireless networking connection without prompting the particular user for a 

3b. Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Vijayrao, in  view of over  Enrique, in view of RONGO, in view of Cohn as applied to claims 1-2 and 5-6  above, and further in view of Mills et al. (hereinafter “Mills”) (US 9,922,480 B2).   
   
Regarding claim 3, Vijayrao, Enrique, RONGO, and Cohn disclose the configuration method according to claim 2.

   Vijayrao in view of Enrique in view of RONGO, and in view of  Cohn do not disclose wherein a validity period is related to the second association, wherein the at least one second access attribute defines a non-exclusive access right for the second user on the at least one device in common  during the validity period, and wherein the at least one first access attribute defines a non-exclusive access for the first user during the validity period.   

         Mills discloses wherein a validity period is related to the second association (Mills discloses devices credential data can relate to logical access rights & validity period to the room or access point area (Mills, column 3, lines 46-50  ), wherein the at least one second access attribute defines a non-exclusive access right for the second user on the at least one device in common  during the validity period (Mills discloses Mills discloses devices credential data can relate to logical access rights & validity period to the room or access point area (Mills, column 3, lines 46-50  ), and wherein the at least one first access attribute defines a non-exclusive access for the first user during the validity period (Mills discloses Mills discloses devices credential data can relate to logical access rights & validity period to the room or access point area  (the access rights are non-exclusive to the first user because it is not user associated but located associated; therefore, any user in that location will have the access right)(Mills, column 3, lines 46-50  ).   
 
       It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Mills’s teachings with Vijayrao’s teachings in view of  

Regarding claim 4, Vijayrao, Enrique, RONGO, Cohn, and Mills disclose the configuration method according to claim 3.

   Vijayrao in view of Enrique, in view of RONGO, and in view of and Cohn do not disclose wherein the at least one second access attribute defines an exclusive access right for the second user on the at least one device in common  during the validity period, the at least one first access attribute corresponding to an access prohibition for the first user during the validity period.   

      Mills discloses wherein the at least one second access attribute defines an exclusive access right for the second user on the at least one device in common  during the validity period (Mills discloses when a device coordinator validates the credential provided by a mobile device a user (the second user) has rights to that device (Mills, column 2, lines 18-29 ), the at least one first access attribute corresponding to an access prohibition for the first user during the validity period (Mills discloses when a device coordinator  does not validate the credential provided by a mobile device a user (the first user) has no rights to that device (Mills, column 2, lines 18-29 ) ).     

       It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Mills’s teachings with Vijayrao’s teachings in view of  Enrique’s teachings and in view of RONGO’s teachings, and in view of  Cohn’s teachings. One skilled in the art would be motivated to combine them in order to give access rights to a common device  to one user by having a validation administrator excluding other users by not validating access rights for any other user. 
 
Vijayrao, in  view of over  Enrique, in view of RONGO, in view of Cohn as applied to claims 1-2 and 5-6  above, and further in view of Karp (US 2015/0372833 A1).   

Regarding claim 8, Vijayrao, Enrique, RONGO, and  Cohn disclose the configuration method according to claim 1.
 
   Vijayrao in view of Enrique, in view of RONGO,  and in view of  Cohn do not disclose further comprising the following steps: determination of a display configuration regarding at least one command on the at least one home automation device which may be triggered by a-the user and/or at least one state variable of the at least one home automation device which may be visualized by a-the user according to the at least one access attribute; sending at least one display configuration message regarding said display configuration to a user terminal.      
 
     Karp discloses further comprising the following steps: determination of a display configuration regarding at least one command on the at least one home automation device which may be triggered by a-the user and/or at least one state variable of the at least one home automation device which may be visualized by a-the user according to the at least one access attribute; sending at least one display configuration message regarding said display configuration to a user terminal (Karp discloses As mentioned above, data 188 may also be provided to the client 182 from the smart devices (e.g., thermostat 10A, detector 10B, and/or device 10C) and/or structures 10D. For example, the client 182 may display and/or trigger actions based upon received data from the smart devices and/or structures 10D. FIG. 8 illustrates a process 280 for providing data from smart devices and/or structures to a client 182. As with the process 248 of FIG. 7, an http session is established between the device service 84 and smart devices (e.g., thermostats 10A, detectors 10B, and/or devices 10C) and/or structures 10D (block 280). Upon detecting a change of relevant data in the smart devices and/or structures 10D (decision block 284), the changed data is provided to the device service 84 (block 286). The device service 84 then updates the data model and provides the updates to the client 182 (block 

       It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Karp’s teachings with Vijayrao’s teachings in view of  Enrique’s teachings, in view of RONGO’s teachings, and in view of  Cohn’s teachings. One skilled in the art would be motivated to combine them in order to improve the efficiency of an automated home system by displaying to a client device updated data that is the result of a triggered action for example the detection of a thermostat change.   

3d. Claims 7, 9,  and 14- 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Vijayrao in  view of over  Enrique, in view of  RONGO, in view of Cohn as applied to claims 7, 9, 13, 15, and 16  above, and further in  view of Lyman et al. (hereinafter “Lyman”) (US 2015/0309483 A1).   

Regarding claim 7, Vijayrao, Enrique, and RONGO disclose the configuration method according to claim 1.

       Vijayrao in view of Enrique and in view of RONGO do not disclose further comprising the following steps: sending at least one distribution message regarding the creation or the update of at least one association to at least one central control unit belonging to one of the multiple home installations corresponding to the representative entity of at least one device concerned by the at least one association.     

       Lyman discloses further comprising the following steps: sending at least one distribution message regarding the creation or the update of at least one association to at least one central control unit belonging to one of the multiple home installations corresponding to the representative entity of at least one device concerned by the at least one association (Lyman discloses automatically adjusting settings of the home automatic device with some types of user input in the form of notices, instructions, feedback, or the like that are 
 
       It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Lyman’s teachings with Vijayrao’s teachings in view of  Enrique’s teachings and in view of RONGO’s teachings. One skilled in the art would be motivated to combine them in order to update access rights to a common device  by analyzing the behavior the users of the device and to adjust the access rights accordingly.   

Regarding claim 9, Vijayrao discloses a monitoring method of a-multiple home automation installations, the method being executed by a management unit connected to the multiple home automation installations or by a central control unit of each of the multiple home automation installations  (Vijayrao discloses  a communication  unit facilitates communication between automation devices (Vijayrao, [0055]))  and comprising the following steps: 

      ii. selection of a user profile corresponding to the user in a user's repository (Vijayrao discloses access of user to home automation device of  based on the user's social networking preferences  (the selection of user is made based on preferences ) (Vijayrao, [0015])); 

      iii. selection of a representative entity of the at least one home automation device of the multiple home automation installations in a representative entities repository (Vijayrao discloses an object being associated with a device in a social network ( the object is interpreted by the examiner as a representative entity of the device) (Vijayrao, [0031])),  wherein the representative entity is a data structure which represents a home automation device (Vijayrao discloses an object of a product (mobile device) being  in database 220 (database 220 is a data structure) (Vijayrao, [0038]) Fig.2),

     iv. selection of an association between the user and the selected representative entity of step iii  concerned by the control message in an associations repository (Vijayrao discloses the control of home device is in accordance with user’s preferences in the social network ( the control being part of selecting the home device because one step of controlling the users device 

          Vijayrao  does not disclose  i. reception of a control message originating from a user terminal or an application on the management unit or on another connected management unit, the control message regarding a user and at least one home automation device of the multiple home automation installations.
 
            Enrique discloses  i. reception of a control message originating from a user terminal or an application on the management unit or on another connected management unit, the control message regarding a user (Enrique discloses receiving  from a device a message requesting network configuration that includes identifier having network access of a device  (Enrique, [0033]-[0034]))  and at least one home automation device of the multiple home automation installations (Enrique discloses a user profile  associated with the device access, where the device  receives a  message that is about DHCPACK sent a client device  (the DHCPACK  sent  is configuration installation) (Enrique, [0098])).  
 
          It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Enrique’s teachings with Vijayrao’s teachings. One skilled in the art would be motivated to combine them in order to determine efficiently with client device should receive a software installation by sending a configuration message to the client device that identifies the client device by its access parameters and by its user profiles.

         Vijayrao in view of Enrique do not disclose wherein an access attribute is defined for each association between the selected representative entity of step iii and the user; v. determination of at least one action to carry out according to the control message and  the access attribute related to the association; and vi. triggering of the execution of the at least one action if the access attribute defines an authorization of the at least one action; or absence of triggering of the execution of the at least one action if the access attribute defines an absence of authorization of the at least one action, 

       Lyman discloses wherein an access attribute is defined for each association between the selected representative entity of step iii and the user; v. determination of at least one action to carry out according to the control message and  the access attribute related to the association (Lyman discloses The user's manual input about his intended actions may prompt initiation of a mode or state for the home automation system in which the system monitors for specific user behavior or a sequence of behaviors that indicate whether the user has performed the intended action. The communications with the user may include, for example, inquiries about the user's current intentions related to the intended action, or messages informing the user of the automated actions that will be taken by the home automation system if the intended action is not performed (e.g., turn off an active mode in which the system is monitoring for user behavior specific to the intended action) (Lyman, [0030])); and vi. triggering of the execution of the at least one action if the access attribute defines an authorization of the at least one action; or absence of triggering of the execution of the at least one action if the access attribute defines an absence of authorization of the at least one action (Lyman discloses The user's manual input about his intended actions may prompt initiation of a mode or state for the home automation system such as, for example, an armed security state. The armed security state may include an ignore phase in which certain actions may be taken on the property without triggering an alarm condition. For example, during the ignore phase, a user may operate certain doors, windows, and appliances of the house without triggering an alarm condition. The ignore phase may be active until the home automation system determines with some predetermined level of certainty that the user has performed the intended action (e.g., left the property), or until the ignore phase is terminated based on a determination that the user has not performed the intended action within a predetermined time period or based on user feedback about a change in intended actions. The location and type of activity permitted during the ignore phase may be customized for a given property and/or user. Each type and/or location of an activity may be ranked according to a level of certainty or probability that activity and/or location confirms that the intended activity has occurred (Lyman, [0030])).  
 
       It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Lyman’s teachings with Vijayrao’s teachings in view of  Enrique’s teachings. One skilled in the art would be motivated to combine them in order to  

           Vijayrao in view of Enrique in view of  Lyman do not  disclose wherein the representative entity is a data structure which represents a home automation device.

          RONGO discloses wherein the representative entity is a data structure which represents a home automation device (RONGO discloses in a home network permission to a (IOT) device being tied to the permission of the user to the device (RONGO, [0008])).

       It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate RONGO’s teachings with Vijayrao’s teachings in view of Enrique’s teachings in view of Lyman’s teachings. One skilled in the art would be motivated to combine them in order to make the access of IOT device secured by tying the permission to access a device tied to the device itself.      
  
           Vijayrao in view of Enrique in view of  Lyman do not  disclose wherein the user is able to manage the multiple home automation installations with a single account.   

          Cohn discloses wherein the user is able to manage the multiple home automation installations with a single account ( multiple automation device configurations being controlled by an user subscriber  having user’s  account settings controlling the devices from a single platform ( the account settings are equated to account attributes) (Cohn, [0085]- [0086]) where the user having user setting is disclosed in [0046]).          

       It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Cohn’s teachings with Vijayrao’s teachings in view of Enrique’s teachings in view of Lyman’s teachings, and RONGO’s teachings. One skilled in the art would be motivated to combine them in order to control the configuration of automation devices by having a single point of access control  by doing so the access of the automation devices is more secured by avoiding too many people to have access to the automation devices. 
the supervision method according to claim 9, wherein a validity period is related to the at least one association, the at least one access attribute defining an access right during the validity period Vijayrao discloses the device provides the particular user mobile device access to the MGbps wireless networking connection without prompting the particular user for a password, based on the particular user profile being included in a home user's permissions settings. (Vijayrao, [0103])).      

Regarding claim 15, Vijayrao, Enrique, Lyman, RONGO, and Cohn disclose the supervision method according to claim 9, wherein the at least one access attribute comprises at least one of the following elements: an ownership flag; an installation label;  an access rights profile; or a default installation flag (Vijayrao discloses the device provides the particular user mobile device access to the MGbps wireless networking connection without prompting the particular user for a password, based on the particular user profile being included in a home user's permissions settings (Vijayrao, [0103])).   

Regarding claim 16, Vijayrao, Enrique, Lyman, RONGO, and Cohn disclose  the supervision method according to claim 15, wherein the access rights profile corresponds to a predefined access right profile and/or to a list of access rights on devices or groups of devices related to a representative entity(Vijayrao discloses the device provides the particular user mobile device access to the MGbps wireless networking connection without prompting the particular user for a password, based on the particular user profile being included in a home user's permissions settings. (Vijayrao, [0103])).        

3e. Claims 10- 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Vijayrao in  view of over  Enrique in  view of Lyman, in view of RONGO, in view of Cohn as applied to claims 7, 9, 13, 15, and 16  above, and further in view of Karp (US 2015/0372833 A1).  

Regarding claim 10, Vijayrao, Enrique, Lyman, RONGO, and Cohn disclose the monitoring method according to claim 9. 

        Vijayrao in view of Enrique, in view of Lyman, in view of RONGO, and Huneycultt do not disclose wherein the reception of the control message  corresponds to a request for carrying out a command, a grouped command or the triggering of a scenario originating from a-the user terminal.   

       Karp discloses wherein the reception of the control message  corresponds to a request for carrying out a command, a grouped command or the triggering of a scenario originating from a-the user terminal (Karp discloses Certain permissions may enable a client to access resources in a shared data model. As such, an authorization process may be used to enable the user to grant permissions to clients requesting to view and/or modify data associated with the user's smart devices (e.g., thermostats 10A, detectors 10B, and/or devices 10C) in the data model using the authorization server 191  (Karp, [0138])).

       It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Karp’s teachings with Vijayrao’s teachings, view of Enrique’s teachings, in view of Lyman, in view of RONGO’s teachings, and in view of Cohn’s teachings. One skilled in the art would be motivated to combine them in order to improve the efficiency of an automated home system by displaying to a client device updated data that is the result of a triggered action for example the detection of a thermostat change.     
    
Regarding claim 11, Vijayrao, Enrique, Lyman, RONGO, and Cohn disclose  the monitoring method according to claim 9.

       Vijayrao does not disclose wherein the reception of a control message  corresponds to a connection of the user terminal to the management unit or to the central control unit or to the reception of an indication that a connection with the user terminal is established or to an update request by the user terminal.

       Enrique discloses wherein the reception of a control message  corresponds to a connection of the user terminal to the management unit or to the central control unit or to the reception of an indication that a connection with the user terminal is established or to an update request by the user terminal (Enrique discloses receiving  from a device a message requesting network configuration that includes identifier having network access of a device (Enrique, [0033]-[0034])). 

       Vijayrao in view of Enrique and in view of Lyman do not disclose wherein the at least one action to carry out corresponds to sending to the user terminal: at least one display configuration message regarding at least one command on at least one home automation device which may be triggered by a user and/or at least one value of a state variable of a home automation device which may be visualized by a user according to the at least one access attribute.   

       Karp discloses  wherein the at least one action to carry out corresponds to sending to the user terminal: at least one display configuration message regarding at least one command on at least one home automation device which may be triggered by a user and/or at least one value of a state variable of a home automation device which may be visualized by a user according to the at least one access attribute (Karp discloses As mentioned above, data 188 may also be provided to the client 182 from the smart devices (e.g., thermostat 10A, detector 10B, and/or device 10C) and/or structures 10D. For example, the client 182 may display and/or trigger actions based upon received data from the smart devices and/or structures 10D. FIG. 8 illustrates a process 280 for providing data from smart devices and/or structures to a client 182. As with the process 248 of FIG. 7, an http session is established between the device service 84 and smart devices (e.g., thermostats 10A, detectors 10B, and/or devices 10C) and/or structures 10D (block 280). Upon detecting a change of relevant data in the smart devices and/or structures 10D (decision block 284), the changed data is provided to the device service 84 (block 286). The device service 84 then updates the data model and provides the updates to the client 182 (block 288). The client 182 is then able to display the updated data and/or trigger other actions based upon the updated data (Karp, [0136])).   

       It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Karp’s teachings with Vijayrao’s teachings, in view of Enrique, in view of Lyman, and in view of RONGO, and in view of Cohn’s teachings. One 
  
Regarding claim 12, Vijayrao, Enrique, Lyman, RONGO, Cohn, and Karp disclose the monitoring method according to claim 11, comprising a step of selecting at least one default association for a user connected via the user terminal (Vijayrao discloses In another example, based on the particular user's user preferences specifying permissions associated with a guest user, the home automation device can control the home thermostat to the liking of the guest user upon detecting the presence of the guest user in the home ( a guest user associated with a user preference is equated to a default associated for a user (Vijayrao, [0015])).    

3f. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Vijayrao in  view of over  Solis (US 9,986,034 B2), and further in view of Raleigh et al. (hereinafter “Raleigh”) (US 9,351,193 B2), and further in view of Cohn.
        
Regarding claim 13, Vijayrao discloses a supervision method of multiple home automation installations, the method being executed by a management unit connected to at least one home automation installation of the multiple home automation installations or by a central control unit of at least one home automation installation of the multiple home automation installations (Vijayrao discloses  a communication  unit facilitates communication between automation devices (Vijayrao, [0055])) and comprising the following steps: 

       ii. selection of a representative entity of the home automation device in a representative entities repository; wherein the representative entity is a data structure which represents the home automation device;  ( the object is interpreted by the examiner as a representative entity of the device) (Vijayrao, [0031])),  

      iii. selection of at least one association between the representative entity and at least one user in an associations repository (Vijayrao discloses the control of home device is in accordance with user’s preferences in the social network  ( the control being part of selecting the 

      iv. selection of a profile of the at least one user corresponding to the at least one association in a user's repository (Vijayrao discloses access of user to home automation device of  based on the user's social networking preferences  (the selection of user is made based on preferences ) (Vijayrao, [0015])); 

           Vijayrao does not disclose   i. reception of a state notification message originating from a-the central control unit containing an indication regarding at least one state variable of a home automation device or an indication regarding the completion of a command.
 
         Solis discloses   i. reception of a state notification message originating from a-the central control unit containing an indication regarding at least one state variable of a home automation device or an indication regarding the completion of a command (Solis discloses a state information being received in a message indicating completion of a transfer that includes a command message  (Solis, column 6-53-55, column 7, lines 1-6)).

       It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Solis’ teachings with Vijayrao’s teachings. One skilled in the art would be motivated to combine them in order to give to user updates about an ongoing installation by sending indication messages that inform the user about the completion of the installation.      

         Vijayrao and Solis do not disclose  v. determination of a notification authorization for the profile according to the state notification message and at least one access attribute related to the at least one association, vi. sending at least one state notification message to a user terminal held by a user corresponding to the at least one user profile regarding the at least one state variable of e-the home automation device or the completion of e-the command if the at least one access attribute defines a notification authorization. 

      Raleigh discloses v. determination of a notification authorization for the profile according to the state notification message and at least one access attribute related to the at least one association (Raleigh discloses determining when a trigger condition is met for displaying a notification message to a user that has permission to manage an end point device (Raleigh, column 267, lines 21-24; column 305, lines 2-8)), vi. sending at least one state notification message to a user terminal held by a user corresponding to the at least one user profile regarding the at least one state variable of e-the home automation device or the completion of e-the command if the at least one access attribute defines a notification authorization (Raleigh discloses a notification message being sent to a user that has permission to manage an end point device (Raleigh, column 267, lines 29-34; column 305, lines 2-8 )).

       It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Raleigh’s teachings with Vijayrao’s teachings in view of Solis. One skilled in the art would be motivated to combine them in order in order to give to user updates about an ongoing installation by sending indication messages that inform an authorized user about the completion of the installation.   

       Vijayrao in view of  Solis in in view of Raleigh do not disclose wherein the at least one access attribute is defined for each association selected in step iii between the representative entity and the at least one user. 

          RONGO discloses wherein the at least one access attribute is defined for each association selected in step iii between the representative entity and the at least one user (RONGO discloses in a home network permission to a (IOT) device being tied to the permission of the user to the device (RONGO, [0008])).

       It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate RONGO’s teachings with Vijayrao’s teachings in view of Solis’ teachings and in view of Raleigh’s teachings. One skilled in the art would be motivated to 

       Vijayrao in view of  Solis,  in view of Raleigh, and in view of RONGO do not disclose wherein the user is able to manage multiple home automation installations with a single account.  

          Cohn discloses wherein the user is able to manage multiple home automation installations with a single account ( multiple automation device configurations being controlled by an user subscriber  having user’s  account settings controlling the devices from a single platform ( the account settings are equated to account attributes) (Cohn, [0085]-[0086]) where the user having user setting is disclosed in [0046]).        
   
       It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Cohn’s teachings with Vijayrao’s teachings in view of Solis’ teachings and in view of Raleigh’s teachings and RONGO’s teachings. One skilled in the art would be motivated to combine them in order to control the configuration of automation devices by having a single point of access control  by doing so the access of the automation devices is more secured by avoiding too many people to have access to the automation devices. 
  
Conclusion
4.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                     
 


/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455